UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                        Case No.: 1:16-cr-00515-NGG
               -against-

 OZ AFRICA MANAGEMENT GP, LLC,

                           Defendant.




        REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                MOTION FOR RECONSIDERATION OF THE
            COURT’S AUGUST 29, 2019 MEMORANDUM & ORDER




                                        Charles A. Gilman
                                        Anirudh Bansal
                                        CAHILL GORDON & REINDEL LLP
                                        80 Pine Street
                                        New York, New York 10005
                                        Tel.: (212) 701-3000

                                        Attorneys for OZ Africa Management GP, LLC




September 27, 2019
       Defendant OZ Africa Management GP, LLC respectfully submits this reply memorandum

in further support of its motion for reconsideration of the Court’s Memorandum & Order dated

August 29, 2019 (the “Memorandum & Order”).

                 Claimants’ Response Ignores Fundamental Legal Principles

       “A basic tenet of American corporate law is that the corporation and its shareholders are

distinct entities.” Dole Food Co. v. Patrickson, 538 U.S. 468, 474 (2003). “Separate legal

personality has been described as ‘an almost indispensable aspect of the public corporation.’” First

National City Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 611, 625 (1983)

(citation omitted). “An individual shareholder, by virtue of his ownership of shares, does not own

the corporation’s assets and, as a result, does not own subsidiary corporations in which the

corporation holds an interest.” Dole Food, 538 U.S. at 475 (citations omitted). “The Second

Circuit has recognized that ‘shareholders do not hold legal title to any of the corporation’s assets.

Instead, the corporation—the entity itself—is vested with title.’ . . . ‘It is axiomatic that a

corporation . . . is separate and distinct . . . from its owners and that a shareholder is not the

corporation either in law or fact’ . . . ‘[s]hareholders are not legal owners or lienholders of the

corporation’s assets . . . .’” United States v. Dupree, 781 F. Supp. 2d 115, 140 (E.D.N.Y. 2011)

(Matsumoto, J.) (citations omitted).

       Because these fundamental principles are fatal to their attenuated restitution claim,1

Claimants argue that they do not apply to cases involving restitution. However, as this Court has

stated, the MVRA “defines a ‘victim’ as ‘a person directly and proximately harmed as a result of the

commission of an offense’” (emphasis in original), and “[i]n both the CVRA and the MVRA, courts


1
 Claimants do not allege they ever owned any mining rights. At most, they are former shareholders in a
corporation four corporations removed from the ownership of any mining rights. See Corporate Structure
Chart, Lawson Supp. Dec. (ECF 41-2) at Ex. 25.
uniformly interpret the phrase ‘directly and proximately harmed’ as “encompass[ing] the traditional

‘but for’ and proximate cause analyses.” Morris v. Nielsen, 374 F. Supp. 3d 239, 251-52 (E.D.N.Y.

2019) (Garaufis, J.) (interpreting “victim” under Victims of Trafficking and Violence Protection

Act) (citations omitted). When considering who is a victim, courts apply these basic principles. As

Chief Judge Tunheim stated in United States v. Ruzicka:

    A “basic tenet of American corporate law is that the corporation and its shareholders are
    distinct entities.” . . .“An individual shareholder, by virtue of his ownership of shares,
    does not own the corporation’s assets and, as a result, does not own subsidiary
    corporations in which the corporation holds an interest.” Even in the case of pass-through
    entities, courts must respect the distinction between the business entity and its owner.

    [T]here are a number of situations in which courts have found that shareholders are
    entitled to restitution as a result of criminal acts committed against the corporation. These
    cases are instructive as to what harm must be shown for a shareholder to be a victim.
    Shareholders may be victims when they suffer an economic loss that is causally linked to
    the defendant’s fraud or when they rely on fraudulent representations to invest in the
    corporation. . . . The facts of this case do not match: Austin does not allege that the value
    of his shares in Starkey depreciated or that he invested additional money in Starkey as a
    result of the scheme.

    Instead, Austin relies on his status as Starkey’s majority shareholder to argue that he is a
    victim of the 2013 sale of restricted stock – in short, he argues that everything taken from
    Starkey was “effectively taken from Mr. Austin, as the principal owner of Starkey – a
    pass-through corporation.” But Austin is not Starkey; Austin is not even Starkey’s sole
    shareholder. The harm to Starkey is direct, while the harm to Austin . . . is “ancillary.”
    The distinction is important and must be rigorously enforced to ensure efficiency in
    judicial proceedings. If the Court concluded that shareholders are victims merely because
    they own shares in a victim corporation, then all shareholders would be entitled to “be
    reasonably heard at any public proceeding,” “confer with the attorney for the Government
    in the case,” and “full and timely restitution.” The Court must avoid turning a criminal
    trial into a judge-led shareholder meeting.

331 F. Supp. 3d 888, 899-901 (D. Minn. 2018) (citations omitted).2


2
  Claimants are wrong in asserting that cases interpreting victim status under the CVRA are irrelevant to
the MVRA. This Court and many others have recognized that the MVRA and CVRA define a victim
identically. See Morris, 374 F. Supp. 3d at 251-52 (interpreting “victim” under Victims of Trafficking and
Violence Protection Act); Ruzicka, 331 F. Supp. 3d at 893 (“The definition of ‘crime victim’ in the CVRA
was drawn from the [MVRA] and the [VWPA]. . . . Courts have interpreted the CVRA in light of the
MVRA and the VWPA[.]”) (footnote and citations omitted); In re McNulty, 597 F.3d 344, 350 n.6 (6th Cir.
2010) (“[W]e find our case law construing the VWPA and the MVRA persuasive, both for how the CVRA is
                                                    2
        Claimants ask the Court to ignore these bedrock principles because Africo Resources

Limited (“ARL”) is supposedly “defunct.” But ARL is not defunct (as conclusively established

by the Canadian government certification of “Active” and compliant corporate status). See

Defendant’s Brief (ECF 55) at Ex. A. After being publicly traded on the Toronto Stock Exchange

for almost 10 years, ARL is now a wholly-owned subsidiary of Eurasian Resources Group B.V.,

a large international mining conglomerate. There is thus no predicate for Claimants’ argument to

disregard it.3

        Claimants also mischaracterize United States v. Kasper, 60 F. Supp. 3d 1177 (D.N.M.

2014), which concerned an application for CVRA victim status by a tribal government that was

the sole shareholder in a company that had been “‘forced out of business’” by the offense. Id. at

1177. The court noted that “a victim is a person directly and proximately harmed” as a result of

the offense, and addressed: (i) whether a government is a “person”; and (ii) whether the

government could be a victim because it was the sole shareholder of the company that had been

“forced out of business” by the offense. Id. at 1177-78. Only the second question is relevant here,

and in answering that question the Kasper decision drew no distinction between the MVRA and

CVRA. Rather, the court relied on fundamental principles of corporate law – the applicability of

which is not specific to the CVRA – and rejected the proposition that even a sole shareholder of a

corporation forced out of business by an offense could be a “victim”:

     A shareholder, even a sole shareholder, is not a corporation. See Dole Food Co. v.
     Patrickson, 538 U.S. 468, 474 (2003) (noting that a “basic tenet of American corporate

to be interpreted procedurally and for when an individual qualifies as a victim of a conspiracy.”).
3
  The issue is not whether “someone who is otherwise a ‘victim’ is not eligible for restitution because a
private right of action is not available,” which the Second Circuit rejected in United States v. Marino, 654
F.3d 310, 321 (2d Cir. 2011). The issue is the application of a basic tenet of American corporate law that
a corporation and its shareholders are distinct entities, and nothing in Marino (or any other decision cited
by Claimants) alters the fact that shareholders can only recover for direct injury to their shares, and not for
injury to a corporation in which they used to own shares.
                                                       3
     law is that the corporation and its shareholders are distinct entities”); Cedric Kushner
     Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001) (“the employee and the corporation
     are different ‘persons,’ even where the employee is the corporation’s sole owner.”).

Id. at 1179.4

        ARL is not defunct, and Claimants – who assert no greater injury than that of a shareholder –

are not entitled to restitution for injury to the corporation. This is as true in the MVRA context as it

would be in any other.

                The Claimants Have Mischaracterized The Issue Before The Court

        Claimants seek to reframe the Court’s ruling, stating the Court “categorically rejected the

Defendant’s argument that the only losses suffered by the [Claimants] were the dilution of their shares

or damage to the price of those shares.” Claimants’ Brief (ECF 62) at 4. Nowhere in its Memorandum

& Order did the Court reject the fact that the only property that any of the Claimants allegedly owned

was shares in ARL. In fact, at the April 5, 2018 argument, when presented with Claimants’ counsel’s

incorrect characterization of Claimants as owners of a mine or of an interest in a mine, the Court

correctly stated: “They are shareholders.” Transcript, Apr. 5, 2018 (ECF 50) at 15:5-9.

        Under the explicit terms of the MVRA, the amount of any restitution is confined to “the value

of the property” of the victim (less any value received from it). See 18 U.S.C. § 3663A(b)(1)

(addressing restitution “in the case of an offense resulting in damage to or loss or destruction of

property”). Here, the Claimants’ “property” consisted of their shares in ARL – not mining rights

owned by a corporation four corporations removed from ARL. Accordingly, if the Claimants are



4
 On the first question of whether a government could be a victim (which is not relevant here), Kasper noted
the “line of decisions holding that governmental entities and sovereigns may qualify for restitution under
the [MVRA] and [VWPA],” and that the MVRA expressly permitted the Government to claim victim status.
Id. at 1178. As Claimants fail to point out, the court’s statement that the MVRA and VWPA have “the
statutory goal of expanding the availability of restitution” was in the context of noting that under these
statutes, restitution, and therefore victim status, “is equally applicable to governments and individuals.” Id.
at 1178-79.
                                                      4
victims under the MVRA (and we respectfully submit they are not), their individual losses must be

measured by the value of the only property they owned – their shares in ARL. See Transcript, Sept.

23, 2019 at 10:14-16; see also United States v. Gushlak, 2012 WL 1379627, at *1 (E.D.N.Y. Apr.

20, 2012) (Garaufis, J.) (“[C]ourts in this Circuit estimate the amount of financial loss suffered by

victims of a criminal securities fraud in essentially the same way that they calculate damages in a

civil securities fraud case. . . . [T]hey require evidence of ‘loss causation’ – proof that at least part

of the decline in a given security's price was caused by the disclosure or cessation of fraud.”);

United States v. Hatfield, 2014 WL 7271616, at *3 (E.D.N.Y. Dec. 18, 2014) (Seybert, J.)

(ordering restitution in the amount of losses to share value where defendants committed a fraud

against a company and its shareholders); United States v. Schwamborn, 2012 WL 6050561, at *3

(E.D.N.Y. Dec. 3, 2012) (Feuerstein, J.) (decline in share price is the appropriate measure of

restitution where “the victims’ loss on the stock is solely attributable to the fraud”).

        Claimants are not the corporation ARL, and Claimants cannot be heard to claim the loss of

property they themselves never owned. The only property relevant to Claimants is their alleged

shares in ARL.

                                              Conclusion

        We respectfully request that the Court reconsider its August 29 Memorandum & Order.

September 27, 2019                                  Respectfully submitted,

                                                    CAHILL GORDON & REINDEL LLP

                                                    By: /s/ Charles A. Gilman
                                                           Charles A. Gilman
                                                           Anirudh Bansal
                                                    80 Pine Street
                                                    New York, New York 10005
                                                    Tel.: (212) 701-3000
                                                    Attorneys for OZ Africa Management GP, LLC


                                                   5
